Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/KR2018/014453 (filed 11/22/18), which application claims priority to KR 10-2018-0144888 (filed 11/21/18), and claims priority to KR 10-2017-0156743 (filed 11/22/17).
	The Preliminary Amendment filed 09/20/19 is entered.
	Claims 1-20 are pending.
	Applicant’s election without traverse of Group I (claims 1-10, 16-18) in the Reply filed 10/27/21 is acknowledged.
	The Drawings filed 09/20/19 are approved by the examiner.
	The IDS statements filed 09/20/19, 05/08/20 and 11/04/20 have been considered.  Initialed copies accompany this action. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017-0250396 (cited on IDS filed  09/20/19) in view of US 8,945,770.

US 20170250396 discloses positive electrode active material for a nonaqueous electrolyte secondary battery is used for a nonaqueous electrolyte secondary battery. The positive electrode active material includes a composite oxide containing at least lithium, nickel, and manganese and contains aggregated particles of primary particles having an average particle diameter of 1.0 microns or more. The primary particles have a layered crystal structure and a spinel crystal structure (Abstract).  The reference discloses oxides of the formula Li(Nix,Mny,M1-x-y)O2 (0041), including species LiNi0.33Co0.33Mn0.33O2 (0045-46; 0102).  The primary particles possess an D50 of 1-5 microns (0050) and a crystallite size of 80-220nm (0085), and the secondary particles are 10 microns (0104), each of which overlap with the ranges instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Any additional minor modifications necessary to meet the claimed limitations, such as selection of optimal range of D50/D10 particle size or surface area or density, are well within the purview of the skilled artisan. 
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
January 1, 2022